Quillian, Chief Judge.
The judgment of this court in Simpson v. State, 154 Ga. App. 775 (270 SE2d 50) (1980), having been vacated and remanded by the United States Supreme Court “for further consideration in light of Wood v. Georgia, 450 U. S.-[101 SC 1097, 67 LE2d 220]” that judgment is made the judgment of this court, and these cases are remanded to the trial court for compliance with the mandate of the United States Supreme Court.

Judgment reversed with direction.


Shulman, P. J., and Carley, J., concur.